Exhibit 10.171

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (the “Amendment”) is made effective as of the 1st day
of January 2020, by and between Inter Parfums, Inc., a Delaware corporation
(“Company”), with offices at 551 Fifth Avenue, New York, NY 10176, and Jean
Madar Holding SAS, a French corporation (“Consultant”), with its offices at c/o
Fonciere du rond point 67, rue de la Boétie 75008 Paris, France. Company and
Consultant are sometimes referred to herein collectively as the “Parties”.

 

W I T N E S S E T H

 

WHEREAS, the Parties are all of the parties to that certain Consulting Agreement
made and effective as January 1, 2013, as amended effective as of January 1,
2018 and as supplemented by the agreement effective as of January 1, 2019
(collectively the “Agreement”);

 

WHEREAS, the Parties desire to amend the Agreement to increase compensation
payable to Consultant.

 

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the parties mutually agree as follows:

 

1. Recitals. The above recitals are true and correct and are incorporated by
reference herein and made a part of this Agreement, with the same force and
effect as if fully set forth herein.

 

2. Certain Definitions. Capitalized terms not defined in this Amendment shall
have the meanings ascribed to them in the Agreement.

 

3. Conflict. If there is any conflict between the provisions of this Amendment
and the Agreement, then the provisions of this Amendment shall control.

 

4.  Remaining Portions Not Affected. The remaining portions of the Agreement not
specifically amended by this Amendment shall remain in full force and effect.

 

5.  Amendment to Section 3(a) of Agreement. New subsection 3(a)(ii) is hereby
and inserted into the Agreement as set forth below:

 

“(a)(ii) For Calendar Year 2020, Company agrees to pay to Consultant the sum of
$ 945,000, payable in equal monthly installments.”

 

6. Entire Agreement. This Amendment, together with the Agreement, constitutes
the entire agreement and understanding of the Parties and no amendment,
modification or waiver of any provision herein shall be effective unless in
writing, executed by the party charged therewith.

 

7. Counterparts; Facsimile and PDF. This Agreement may be executed in
counterparts, all of which shall be deemed to be duplicate originals. Delivery
by facsimile transmission or e-mail of a PDF of an executed signature page to
this Agreement shall be effective as delivery of a manually executed counterpart
hereof.

 

 

[Balance of page intentionally left blank -

 

The Signature Page(s) to this Agreement Follow this Page.]

 


 

 

 

In Witness Whereof, the parties hereto have executed and delivered this
Amendment on this __ day of February, 2020.

 

INTER PARFUMS, inc.   Jean Madar Holding SAS           By:     By:    
(Authorized Signature)     (Authorized Signature)           Name: Russell
Greenberg   Name: Jean Madar   (Print or Type)     (Print or Type) Title:
Executive VP & Chief Financial Officer   Title: President           Date:
February ___, 2020   Date: February ___, 2020

 

 

 



 

